 



EXHIBIT 10.2
FORM OF
PHOENIX FOOTWEAR GROUP, INC.
NON-EMPLOYEE DIRECTOR PERFORMANCE-BASED
DEFERRED STOCK AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED
2001 LONG-TERM INCENTIVE PLAN
     This AWARD AGREEMENT (the “Award Agreement”) is made effective as of
                    , 200___, between Phoenix Footwear Group, Inc., a Delaware
corporation (the “Company”), and                      (the “Participant”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Amended and Restated 2001 Long-Term Incentive Plan (the “Plan”).
     WHEREAS, the Company desires to grant an award (the “Award”) of
performance-based deferred stock pursuant to the Plan and the terms and
conditions set forth herein;
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:
     1. GRANT OF AWARD. The Company hereby grants to Participant an Award
consisting of ___ shares of Common Stock of the Company (“Stock”). The Award
granted under this Award Agreement is intended to qualify under Sections 7(c)
and (g) of the Plan. The grant of this Award is subject to the Participant’s
execution and return of this Award Agreement to the Company.
     2. NATURE OF AWARD. The Company agrees to issue the number of shares of
Stock provided in Section 1 to Participant (or, in the event of Participant’s
death, to Participant’s beneficiary designated prior to death in a manner
acceptable to the Company, or, if no such beneficiary has been so designated, to
Participant’s estate) (such designated beneficiary or the estate, as the case
may be, being herein referred to as Participant’s “Beneficiary”) at the times
and upon achievement of the conditions specified in Section 4, subject to the
terms and conditions of the Plan and the Award Agreement. The Award is unfunded
and unsecured, and Participant’s rights to any Stock hereunder shall be no
greater than those of an unsecured general creditor of the Company. The Award
may not be assigned, transferred, pledged, hypothecated or otherwise disposed
of, except for disposition at death as provided above. The Award does not
entitle Participant to any rights as a shareholder with respect to any shares of
Stock subject to the Award, unless and until such shares of Stock have been
issued to Participant. The Award is intended to constitute an arrangement that
qualifies as a “short term deferral” exempt from the requirements of
Section 409A of the Code, and shall be construed accordingly. The Award is not
intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code and regulations thereunder.
     3. INCORPORATION OF PLAN. The Award is subject to the terms and conditions
of the Plan, as from time to time amended, the provisions of which are
incorporated by reference in

 



--------------------------------------------------------------------------------



 



this Award Agreement. The Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms or provisions of the Plan shall
govern and prevail.
     4. PERFORMANCE VESTING CRITERIA.
          (a) Participant shall be entitled to have issued to Participant the
number of shares of Stock subject to the Award upon the satisfaction of the
performance condition(s) at the times or within the time frames (the
“Performance Period(s)”) set forth in Appendix A or in connection with a Change
in Control as provided in Section 5.
          (b) If a performance condition required for the vesting of any portion
of the Award is not satisfied by the end of the last Performance Period in
Appendix A for achieving such performance conditions, such portion of the Award
shall thereupon be immediately forfeited.
          (c) At the end of each Performance Period, or at such earlier time
selected by the Committee, the Committee shall determine whether and to what
extent the performance condition(s) have been met. Such results shall be
certified in writing by the Committee prior to any Stock being issued hereunder.
Except as provided in Section 5, in no event shall the Participant be deemed to
be vested in any Award prior to the achievement of the performance conditions
and certification of the Committee as provided above.
     5. CHANGE IN CONTROL. Upon the occurrence of a Change in Control,
Participant shall immediately and automatically be entitled to have issued to
Participant any shares of Stock to which Participant has not yet become entitled
pursuant to Section 4 and which prior to the Change in Control had not been
forfeited (whether or not the performance condition(s) specified under Section 4
above has/have been satisfied).
     6. ISSUANCE OF STOCK. As soon as practicable after Participant’s right to
have issued to Participant any share of Stock subject to the Award has vested
under Section 4 or Section 5 above, but in no event later than the 15th day of
the 3rd month following the close of the calendar year in which such vesting
occurs or, if later, the close of the fiscal year of the Company in which such
vesting occurs, the Company shall issue to Participant (or, if Participant has
died, to Participant’s Beneficiary) such shares of Stock evidenced either by a
stock certificate or by such other evidence of record ownership as the Company
deems appropriate. Notwithstanding the foregoing, if Participant’s right to any
shares of Stock subject to the Award vests in connection with a Change in
Control, or has previously vested but such shares of Stock has not yet been
issued prior to the Change in Control, the Company in its discretion, to the
extent consistent with Section 409A of the Code and subject to such conditions
as the Company may prescribe (including, where vesting has not yet occurred, a
condition that the Stock be relinquished if the Change in Control does not
occur), may issue such shares of Stock to Participant sufficiently in advance of
the Change in Control to permit Participant to participate in the Change in
Control as a shareholder with respect to such shares of Stock.

-2-



--------------------------------------------------------------------------------



 



     7. TERMINATION OF SERVICE.
          a. If Participant’s directorship with the Company or any of its
subsidiaries terminates during the Performance Period by reason of death or
disability, Participant will continue to be eligible to receive payment of the
Award, if any, that would otherwise be payable pursuant to paragraph 6, but any
such amount shall be pro rated for the portion of the Performance Period that
elapsed prior to this termination of the directorship.
          b. If Participant’s directorship with the Company terminates during
the Performance Period other than by reason of death or disability, or a Change
in Control, the Award shall terminate and Participant shall immediately and
automatically forfeit all rights to the Award, including to the receipt of any
shares of Stock under the Award.
     8. NO RIGHTS OF A STOCKHOLDER OR TO CONTINUED BOARD MEMBERSHIP. The
Participant shall have no rights as a stockholder of the Company with respect to
the Stock underlying an Award unless and until certificates evidencing such
Stock shall have been issued by the Company to the Participant. Until such time,
the Participant shall not be entitled to dividends or distributions in respect
of any shares of Stock subject to an Award or to vote such Stock on any matter
submitted to the shareholders of the Company. This Agreement shall not confer
upon the Participant any right to continued membership on the Company’s Board of
Directors.
     9. ADJUSTMENTS. The Award and the shares of Stock subject to the Award are
subject to adjustment as provided in Section 4(c) of the Plan.
     10. WITHHOLDING. Participant or Beneficiary shall, no later than the date
on which any share of Stock is issued to Participant or Beneficiary and as a
condition to such transfer, pay to the Company in cash, or make arrangements
satisfactory to the Committee regarding payment of, any Federal, state, or local
taxes of any kind required by law to be withheld with respect to such income. If
any taxes are required to be withheld prior to such issue of such share of Stock
(for example, upon the vesting of the right to receive such share), the Company
may require Participant or Beneficiary to pay such taxes timely in cash by
separate payment, may withhold the required taxes from other amounts payable to
Participant or Beneficiary, or may agree with Participant or Beneficiary on
other arrangements for the payment of such taxes, all as the Company determines
in its discretion.
     11. SECTION 83(b) NOT APPLICABLE. Because the Award does not give to
Participant a present ownership right in any Stock, but only a conditional right
to acquire shares of Stock in the future, Participant shall not be entitled to
make a so-called “83(b) election” with respect to the shares of Stock subject to
the Award.
     12. ENTIRE AGREEMENT. This Award Agreement, Appendix A attached hereto, and
the Plan constitute the entire understanding between the Participant and the
Company and its Subsidiaries, and supersede all other agreements, whether
written or oral, with respect to the Award. The Participant agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
of the Company with respect to any question that may arise under the Plan and
this Agreement.

-3-



--------------------------------------------------------------------------------



 



     13. NOTICE. Unless otherwise provided herein, any notice or other
communication hereunder shall be in writing and shall be given by registered or
certified mail. Any notice given by the Company to the Participant directed to
him at his address on file with the Company shall be effective to bind any other
person who shall acquire rights hereunder. The Company shall be under no
obligation whatsoever to advise or notify the Participant of the existence,
maturity or termination of any rights hereunder and the Participant shall be
deemed to have familiarized himself with all matters contained herein and in the
Plan which may affect any of the Participant’s rights or privileges hereunder.
     14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

             
 
                PHOENIX FOOTWEAR GROUP, INC.    
 
           
 
  BY:        
 
         
 
           
 
  PARTICIPANT:       
 
           
 
           
 
                          SIGNATURE    
 
           
 
                          STREET ADDRESS    
 
           
 
                          CITY, STATE, ZIP CODE    

-4-



--------------------------------------------------------------------------------



 



APPENDIX A

-5-